DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 and 13 in the reply filed on 06/21/2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13, and 21-24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Duisken et al. (WO 2014/023393, hereinafter “Duisken”) in view of Visscher et al. (US 5,261,899, hereinafter “Visscher”).
In regard to claims 1, Duisken discloses a sheetlike composite comprising a carrier layer, a barrier layer, and an inner polyethylene blend layer (abstract). The layers are mutually 
Duiksen is silent with regard to the polyethylene blend layer having an L value in the L*a*b* colour space within a range from 30 to 56.
Visscher discloses a polymeric multilayer film that has a high percentage of fillers to increase the opacity of the film [abstract]. The useful fillers as a whitening pigment include titanium dioxide (col. 5 lines 48-51). 
It is known in the art that one method of measuring colors is the CIELAB color space. The color space uses three dimensions, wherein the L value is the lightness ranges which is from 0 (black) to 100 (diffuse white). 
Duiksen and Visscher both disclose a multilayer composite that includes polymer composition that incorporates fillers of titanium dioxide. It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize fillers to add opacity as disclosed by Visscher in the polymer composition of the polyethylene inner layer of Duiksen to form an L value between 30 and 56 to produce an inner layer of a neutral mid-gray motivated by the expectation of forming a multilayer composite that has enhanced masking ability (Visscher col. 2 lines 1-7).
In regard to claim 2, Duiksen disclose the use of titanium dioxide as a filler (col. 19 lines 16-25). Duiksen is silent with regard to a second type of inorganic particles. Visscher discloses other useful fillers to be incorporated with the titanium dioxide is carbon black (col. 5 lines 35-39). It would have been obvious to one of ordinary skill in the art at the time of the invention to 
In regard to claim 3, Duiksen disclose the use of titanium dioxide as a filler (col. 19 lines 16-25).
In regard to claim 4, modified Duiksen discloses that the titanium dioxide comprises at least 15 weight percent of the polymer layer (Visscher col. 6 lines 10-14). 
In regard to claims 5-6, modified Duiksen discloses that the polyethylene inner layer comprises carbon black (Visscher col. 5 lines 35-39).
In regard to claim 7, Duiksen discloses that the carrier layer is Stora Enso Natura T Duplex Doppelstrich, Scott bond 200 J/m2, residual moisture content 7.5% (pg. 37 lines 3-4). This is the same carrier layer used by the applicant (specification pg. 71). Although Duiksen does not disclose that the carrier layer has a transmittance of at least 0.4% for light within a wavelength range from 475 to 480 nm, the claimed properties are deemed to be inherent to the structure in the prior art since the Duiksen teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
 In regard to claim 8, Duiksen discloses that the carrier layer has at least one hole wherein the at least one hole has been covered by the polyethylene blend layer (pg. 16 lines 6-10).
In regard to claim 9, Duiksen discloses that the polyethylene blend layer 35 is disposed between the carrier layer and the barrier layer (pg. 44 lines 15-31 and fig. 6).
In regard to claim 10, Duiksen discloses that the barrier layer comprises mutually superposed sublayers that includes a barrier substrate layer and a barrier material layer (pg. 12 
In regard to claim 13, Duisken discloses a sheetlike composite comprising a carrier layer, a barrier layer, and an inner polyethylene blend layer (abstract). The layers are mutually superpose layers in, in a direction from an outer face of the sheetlike composite to an inner face of the sheet like composite (pg. 5 lines 20-30). Duiksen discloses that inorganic solids, such as titanium dioxide, can be used in the PE blend layers as fillers (pg. 19 lines 16-25). 
Duiksen is silent with regard to the polyethylene blend layer having an L value in the L*a*b* colour space within a range from 30 to 56.
Visscher discloses a polymeric multilayer film that has a high percentage of fillers to increase the opacity of the film [abstract]. The useful fillers as a whitening pigment include titanium dioxide (col. 5 lines 48-51). 
It is known in the art that one method of measuring colors is the CIELAB color space. The color space uses three dimensions, wherein the L value is the lightness ranges which is from 0 (black) to 100 (diffuse white). 
Duiksen and Visscher both disclose a multilayer composite that includes polymer composition that incorporates fillers of titanium dioxide. It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize fillers to add opacity as disclosed by Visscher in the polymer composition of the polyethylene inner layer of Duiksen to form an L value between 30 and 56 to produce an inner layer of a neutral mid-gray motivated by the 
Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Therefore, absent evidence of criticality regarding the presently claimed process as presented in claim 11and given that sheetlike composite of modified Duiksen meets the requirements of the claimed composite, the sheetlike composite of modified Duiksen clearly meet the requirements of present claim 13.
In regard to claims 21-24, modified Duiksen discloses that the fillers are present in the polymer layer in an amount of about 20 to about 60 weight percent (Visscher abstract). The titanium dioxide in the composition adds a whitening pigment wherein the carbon black as a dark In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/ELLEN S HOCK/Primary Examiner, Art Unit 1782